DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/532,798. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sep 8, 2022 has been entered.
 

Status of Claims
Claim(s) 1-7 and 9-20 is/are currently pending and has/have been examined.
Claim(s) 8 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Sep 8, 2022 has been entered. Applicant’s Remarks filed on Sep 8, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 7-10 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Information Disclosure Statement
	The information disclosure statement(s) filed Sep 8, 2022 is/are acknowledged. The information disclosed therein has been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-11 and 18-20 is/are rejected under under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347, already of record) in view of Chou et al (US 2004/0072278, already of record).

Regarding Claim 1, Nichols teaches a microfluidic probe (see Nichols: Abstract) for processing surfaces and object by scanning across said surfaces and object, the microfluidic probe comprising: 
a processing surface having an aperture, the processing surface configured to contact processing liquid (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a liquid ejection channel guiding to the aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a first liquid injection channel guiding to the liquid ejection channel (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 
wherein the first liquid injection channel has a first end and a second end, and the first liquid injection channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
and wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are, such that the portion of the first liquid injection channel is configured to sediment particles within the fluid flow (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 
    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below)
and wherein the microfluidic probe is configured for processing samples in closed micro-channels by hydro-dynamically confining the processing liquid (see Nichols: “a plurality of microfluidic separator units disposed between and in fluid communication with a fluid inlet manifold and a fluid outlet manifold. The microclarification system enforces lamellar flow of fluid though it and as a result the rate at which particles settle is enhanced within a collection chamber associated with each microfluidic separator unit and through which the fluid being purified must pass”, Abstract). 
Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the first liquid injection channel is in the form of an angled elbow”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). The examiner notes that the angling of the channel would create an ‘angled elbow’, therefore meeting the entirety of the claim language. 
Note: Claim(s) 1-7 and 9-14 contain a large amount of functional language (i.e. “configured…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	
Regarding Claim 2, modified Nichols teaches all the limitations as applied to Claim 1 and further teaches further comprising a second liquid injection channel guiding to the liquid ejection channel (see Claim 1; injection channel and ejection channel, where the ejection channel is an elongation of the second liquid injection channel).
	
	Regarding Claim 3, modified Nichols teaches all the limitations as applied to Claim 2 and further teaches wherein the first and second liquid injection channels merge at a junction of the liquid ejection channel, and wherein the liquid ejection channel is arranged to provide a fluid flow from the junction to the aperture (see Nichols: “a plurality of microfluidic separator units of the type shown in FIG. 2”, [0047]; Fig 3; annotated Fig 3 below; the examiner notes that Fig 3 describes multiple inlets and traps that all connect at a junction to a single ejection channel).

	Regarding Claim 4, modified Nichols teaches all the limitations as applied to Claim 1 and further teaches wherein a material of the microfluidic device comprises at least one of: a plastic, an elastomer, a metal, a ceramic, glass, silicon, or a combination thereof (see Nichols: “Rapid prototyping of microfluidic separator unit components was performed at a commercial vendor using a photopolymerizable acrylonitrile-butadiene-styrene (ABS) copolymer”, [0064]).

Regarding Claim 5, modified Nichols teaches all the limitations as applied to Claim 2 and further teaches wherein the liquid ejection channel is an elongation of the second liquid injection channel (see Claim 1; injection channel and ejection channel, where the ejection channel is an elongation of the second liquid injection channel).

	Regarding Claim 6, modified Nichols teaches all the limitations as applied to Claim 2 and further teaches wherein the second liquid injection channel has a first end and a second end and is arranged to provide a fluid flow from the first end of the second liquid injection channel to the second end of the second liquid injection channel, and at least a portion of the second liquid injection channel is closer to the processing surface than the first and second ends of the second liquid injection channel are, such that the portion of the second liquid injection channel is configured to sediment particles within the fluid flow (see Claim 2; “a plurality of microfluidic separator units of the type shown in FIG. 2”, [0047]; Fig 3). 

Regarding Claim 7, modified Nichols teaches all the limitations as applied to Claim 2. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Modified Nichols does not teach “wherein the first and second liquid injection channels are bent at respective angles differing from each other”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of modified Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
	
Regarding Claim 9, modified Nichols teaches all the limitations as applied to Claim 1. Nichols teaches the portion closest to the surface (i.e. the bulge) being quadrilateral (see Nichols: Fig 2). 
	Modified Nichols does not specifically teach “wherein the at least a portion of the first liquid injection channel is a section of a curve”. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the shape of the portion closest to the surface to be of any shape desired, including curved, as this would have achieved the same result of trapping the particles. Further, the courts have held that a prima facie case of obviousness exists as to changes in shape if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV B).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the shape of the portion closest to the surface (i.e. the bulge) from quadrilateral to a curved shape, as this would have not changed the operation of the device and would have achieved the device’s intended result of trapping particles.

Regarding Claim 10, modified Nichols teaches all the limitations as applied to Claim 1 and further teaches wherein the at least a portion of the first liquid injection channel comprises one or more sedimentation chambers (see Claim 1; “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2). 

Regarding Claim 11, modified Nichols teaches all the limitations as applied to Claim 1. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Modified Nichols does not teach “wherein the at least a portion of the first liquid injection channel is bent such that a direction of the fluid flow direction is changed by over 90º”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of modified Nichols to be angled, including making the angle larger than 90º, as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 

Regarding Claim 18, Nichols teaches a microfluidic device (see Nichols: Abstract) comprising: 
a liquid channel having a first end and a second end, each ending at an aperture of the microfluidic device, wherein the liquid channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
wherein the first end is configured to be filled with a liquid and the second end is configured to be connected to another device and to eject the liquid into the other device (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
wherein the first end defines a top of the microfluidic device (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 

    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and at least a portion of the liquid channel is arranged lower than the first and second ends to sediment particles therein (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below).
Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the first liquid injection channel is in the form of an angled elbow”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). The examiner notes that the angling of the channel would create an ‘angled elbow’, therefore meeting the entirety of the claim language. 
Note: Claim(s) 18-20 contain a large amount of functional language (i.e. “configured…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 19, modified Nichols teaches all the limitations as applied to Claim 18. Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Modified Nichols does not teach “wherein the first liquid injection channel has multiple elbow-shaped sections between the first and second end of the liquid channel”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). Further, the courts have held that a prima facie case of obviousness exists as to duplication of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI B).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of modified Nichols to be angled as described by Chou, further adding multiple elbow-like sections, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 

Regarding Claim 20, modified Nichols teaches all the limitations as applied to Claim 19. 
Modified Nichols does not teach “wherein the multiple elbow-shaped sections each have different angles according to different sedimentation coefficients of particles”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have adjusted the angles of the elbows for the application at hand, including choosing them based on the particles to be separated, as this would have achieved the expected result of separating the desired particles.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the multiple angled elbows of the system of modified Nichols to be angled differently based on the particles to be separated as this would have achieved the expected result of separating the desired particles.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347, already of record) in view of Chou et al (US 2004/0072278, already of record) and in further view of Lee et al (US 2011/0259834, already of record).

	Regarding Claim 12, modified Nichols teaches all the limitations as applied to Claim 1. 
	Modified Nichols does not teach “wherein the at least a portion of the first liquid injection channel is a helix shaped portion”.
	However, Lee teaches the analogous art of microreactors featuring curved microchannels (see Lee: Abstract). Lee teaches arrangements of curved channels in a three dimensional, helical, cylindrical orientation (i.e. a helix) to effectively increase separation efficiency based on the length of the helix (see Lee: [0059]).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel shape of modified Nichols to be a three dimensional, helical, cylindrical orientation (i.e. a helix) as described by Lee, because Lee teaches that a helical shape can be used to effectively increase separation efficiency based on the length of the helix (see Lee: [0059]).


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347, already of record) in view of Chou et al (US 2004/0072278, already of record) and in further view of Gazzola et al (US 2017/0370818, already of record).

	Regarding Claim 13, modified Nichols teaches all the limitations as applied to Claim 1. 
Modified Nichols does not teach “further comprising an expulsion channel, wherein one end of the expulsion channel is arranged at the liquid injection channel to transport sedimented particles when turning the microfluidic device around against gravity”. 
However, Gazzola teaches the analogous art of devices for analysis of particles featuring particle trapping sections (see Gazzola: Abstract). Gazzola teaches that expulsion channels can be added near the trapping location to allow for removal of excess fluid and trapped particles (see Gazzola: [0008]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel arrangement of modified Nichols to further include an expulsion channel near the trapping location as described by Gazzola, because Gazzola teaches that expulsion channels can be added near the trapping channel to allow for removal of excess fluid and trapped particles (see Gazzola: [0008]). The examiner notes that the recitation of “to transport sedimented particles when turning the microfluidic device around against gravity” is an example of functional language, where the channel of Gazzola is capable of the recited functional language. 

	Regarding Claim 14, modified Nichols teaches all the limitations as applied to Claim 13, as per the 112b interpretation, and further teaches wherein the one end of the expulsion channel is arranged between the first and second ends (see Claim 13; modify the channel arrangement of modified Nichols to further include an expulsion channel near the trapping location as described by Gazzola, because Gazzola teaches that expulsion channels can be added near the trapping channel to allow for removal of excess fluid and trapped particles; Gazzola: [0008]). 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347, already of record) in view of Chou et al (US 2004/0072278, already of record) and in further view of Lipkens et al (US 2018/0246103, already of record).

Regarding Claim 15, Nichols teaches a system comprising a microfluidic device (see Nichols: Abstract) including: 
a processing surface having an aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a liquid ejection channel guiding to the aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a first liquid injection channel guiding to the liquid ejection channel (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 
wherein the first liquid injection channel has a first end and a second end, and the first liquid injection channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 

    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are to sediment particles (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below).
Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the first liquid injection channel is in the form of an angled elbow”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). The examiner notes that the angling of the channel would create an ‘angled elbow’, therefore meeting the entirety of the claim language. 

Modified Nichols does not teach “an acoustic wave generator arranged at the microfluidic device and configured to transmit acoustic waves through the microfluidic device” nor “wherein the acoustic waves are configured to sediment particles”.
	However, Lipkens teaches the analogous art of microfluidic reactors and control of suspended particles using acoustic standing waves (see Lipkens: Abstract; [0002]). Lipkens teaches that use of acoustic standing wave transducers allows suspended particles to be kept at a particular location in a microfluidic channel (see Lipkens: [0005]; [0027]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfluidic channel of modified Nichols to have an acoustic standing wave transducer as described in Lipkens, because Lipkens teaches that use of acoustic standing wave transducers allows suspended particles to be kept at a particular location in a microfluidic channel (see Lipkens: [0005]; [0027]). The examiner notes that the acoustic wave transducer of Lipkens is capable of particle sedimentation. 
Note: Claim(s) 15 contain a large amount of functional language (i.e. “configured…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al (US 2015/0165347, already of record) in view of Chou et al (US 2004/0072278, already of record) and in further view of Eberhart et al (WO 2013/130910, already of record).

Regarding Claim 16, Nichols teaches a system comprising a microfluidic device (see Nichols: Abstract) including: 
a processing surface having an aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a liquid ejection channel guiding to the aperture (see Nichols: “Processed fluid exits the outlet microchannel and enters outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 
a first liquid injection channel guiding to the liquid ejection channel (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below), 
wherein the first liquid injection channel has a first end and a second end, and the first liquid injection channel is arranged to provide a fluid flow from the first end to the second end (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below); 

    PNG
    media_image1.png
    330
    696
    media_image1.png
    Greyscale
and wherein at least a portion of the first liquid injection channel is closer to the processing surface than the first and second ends are, such that the portion of the first liquid injection channel is configured to sediment particles within the fluid flow (see Nichols: “a microfluidic separator unit 44 disposed between an inlet manifold 16 and an outlet manifold 18”, [0046]; [0042]-[0043]; Fig 2; annotated Fig 2 below).
Nichols teaches a 90º angle between the inlet and outlet of the injection channel. 
Nichols does not teach “wherein the first liquid injection channel is in the form of an angled elbow”.
However, Chou teaches the analogous art of microfluidic particle analysis system that feature particle trapping sections (see Chou: Abstract). Chou teaches that the angles formed in the channel between the inlet and outlets can be of any degree suitable to achieve divergence of fluids and/or particles, including unequal angles for a plurality of channels (i.e. each channel can have a distinct angle) as this can be used to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). The examiner notes that the angling of the channel would create an ‘angled elbow’, therefore meeting the entirety of the claim language. 

Modified Nichols does not teach “and an electrical or magnetic device having at least two pads arranged at the microfluidic device to enable dielectrophoresis or magnetic drag in at least a portion of the first liquid injection channel” nor “wherein the dielectrophoresis or magnetic drag is configured to sediment particles”.
	However, Eberhart teaches the analogous art of microfluidic systems for extraction and isolation of particles, particularly nucleic acids (see Eberhart: Abstract). Eberhart teaches that capillary electrophoresis can be used on a fluid flow path or separation channel to direct particles using an electric field generated by the electrical potential between an anode and a cathode (see Eberhart: [0279]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the microfluidic channel of modified Nichols to have an anode and a cathode along the separation channel as described in Eberhart, because Eberhart teaches that the electric field generated by the electrical potential between an anode and a cathode can be used on a fluid flow path or separation channel to direct particles (see Eberhart: [0279]). The examiner notes that the electrophoresis of Eberhart is capable of particle sedimentation. 
Note: Claim(s) 16-17 contain a large amount of functional language (i.e. “configured…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

	Regarding Claim 17, modified Nichols teaches all the limitations as applied to Claim 16 and further teaches wherein the at least two pads are first and second electrodes for providing an electric field through at least a portion of the first liquid injection channel or first and second magnetic coils for providing a magnetic field through at least a portion of the first liquid injection channel (see modification of Claim 16, modify the microfluidic channel of Nichols to have an anode and a cathode along the separation channel as described in Eberhart, because Eberhart teaches that the electric field generated by the electrical potential between an anode and a cathode can be used on a fluid flow path or separation channel to direct particles; Eberhart: [0279]).


Response to Arguments
Applicant's Arguments, filed on Sep 9, 2022, towards the previous prior art rejections on Page(s) 7-10 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 8 of their Remarks, that the modification of Nichols with Chou would render Nichols unsuitable for its intended purpose. Specifically, Applicant argues that Nichols cannot be modified to include the elbow of Chou because the device and method of Nichols depend solely on lamellar flow and that adding in an elbow would cause a turbulent flow, thereby making such a combination undesirable. 
The examiner respectfully disagrees. 
Regarding the disclosure of Nichols, the examiner notes that Nichols describes an embodiment in which the incoming fluid is initially turbulent prior to being converted into lamellar flow, which functions to aid in settling the particles within the device (see Nichols: Fig 5; [0051]; the examiner notes that Nichols illustrates and describes that the flow incoming into the collection chamber can be turbulent). As such, Nichols describes an embodiment in which the flow can be turbulent prior to entering the collection chamber (see Nichols: Fig 5; [0051]; the examiner notes that Nichols illustrates and describes that the flow incoming into the collection chamber can be turbulent). Thus, it would have been obvious to one skilled in the art before the filing date of the invention to modify the first and second inlet channels of the system of Nichols to be angled as described by Chou, because Chou teaches that angles can be used to achieve divergence of fluids and/or particles to change the number of particles trapped (see Chou: “channels 118' and 120' diverge less than 90.degree. from channel 116' in system 110', in contrast to their orthogonally directed counterparts in system 110… channels may have any suitable angles of divergence, including greater than 90.degree., and/or they may have unequal angles of divergence…”, [0345]; Fig 2). The examiner notes that the angling of the channel would create an ‘angled elbow’, therefore meeting the entirety of the claim language (see rejection of claim 1 above for entirety of rejection). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798